Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
           
    The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 8 is  rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No.  10,971,397 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the same limitations are in the claim of the present application in claim 8 and the limitations of claim 10 of U.S. Patent No. 10,971,397 B2.
Claim 8 of present application                                       Claim 10 of U.S. Patent No. 10,971,197B2
pixel region and logic region                                            pixel region and logic region
first gate and second gate                                                  first gate and second gate
first contact and second contact                                        first contact and second contact
doped polysilicon                                                                    doped polysilicon
metal layer embedded in the doped                                     metal layer embedded in the doped
    Polysilicon                                                                                      polysilicon
metal silicide between the barrier layer                         metal silicide between the barrier layer                                                                                                                                                            
     and doped polysilicon layer                                                     and doped polysilicon layer.




Claim Rejections - 35 USC § 103
            
    In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuwazawa et al (US 2005/0087672 A1)(“Kuwazawa”) in view of Zhao et al (US 2012/0043592 (US 2012/0043592 A1)(“Zhao”) and Tsuda (US 6,344,694 B1).
        Re claims 1 and 19:    A substrate having a pixel region, as Kuwazawa discloses an imaging device which includes pixels (para. 0013 ) and includes a memory (para. 0118),
A gate 12 (para. 0067 and Fig. 3) on the substrate in the pixel region, as Kuwazawa discloses gates in the pixel region (para. 0072), comprising a gate dielectric 25 (para. 0075 and Fig. 3) and a gate conductive layer 12 on the gate dielectric layer 25 (Fig. 3)
A dielectric layer 41, 42, 43 (para. 0081 and Fig. 3) over the substrate and gate 
A contact 51 (Fig. 3 and para. 0182)  in the dielectric layer electrically connected to the gate (Fig. 3).
                Kuwazawa  is silent with respect to the contact includes a doped polysilicon layer in contact with the gate and  Kuwazawa is silent with respect to  part of the metal embedded in the polysilicon layer and Kuwazawa is silent with respect to a metal silicide layer between the barrier layer and the doped polysilicon layer.
             Zhao, in the same field of endeavor of contact plug and barrier layers formed to connect to semiconductor devices  (Abstract) and to a metal gate (para. 0006, 0019 and Fig. 4), discloses forming barrier layers in the opening to the gate contact (Fig. 4 and para. 0028).  In the case of the contact holes for the source and drain contacts, the contacts include a silicide to protect from reaction with silicon.
            Tsuda discloses in the case of a metal gate 105 contacting a polysilicon contact 113, a protective silicide is formed to protect the metal gate from reaction with the polysilicon (Fig. 3C and col. 5, lines 50-67 and col. 6, lines 1-9). 
          It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the arrangement disclosed by Tsuda with the device disclosed by Kuwazawa because Zhao discloses  protection from reaction of the metal gate material  in the case of metal contact to a metal gate.
         Re claim 20:  Zhao discloses the contact is wider at the top than at the bottom in Fig. 3 and Fig. 4.

Claim(s)  2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuwazawa et al (US 2005/0087672 A1)(“Kuwazawa”) in view of Zhao et al (US 2012/0043592 (US 2012/0043592 A1)(“Zhao”) and Tsuda (US 6,344,694 B1) as applied to claim 1 above, and further in view of Pan et al (US 8,892,248 B2)(“Pan”).
Kuwazawa in view of Zhao and Tsuda discloses the limitations of claim 1 as stated above.  Kuwazawa in view of Zhao and Tsuda is silent with respect to the polysilicon layer is U shaped and the metal layer is T shaped.
Pan, in the same field of endeavor of forming contacts in MOS transistor devices (col. 1, lines 60-67 and col. 2, lines 1-10), discloses the contact plugs 58 to the gate 28  have a U shape (Fig. 6A) and the contact 70 which is metal has a T shape (Fig. 6A and col. 4, lines 15-36).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the arrangement disclosed by Pan with the device disclosed by Kuwazawa in view of Zhao and Tsuda in order to obtain the benefit of a damascene process for filling the openings as disclosed by Pan (Pan, col. 4, lines 16-36) which is a process which has benefits with respect to the number of steps and Pan also discloses benefits with respect to the materials that can be used in the process disclosed by Pan (Pan, col. 1, lines 12-25).
Re claim 3:  Pan discloses the silicide is U shaped, as Pan discloses the materials of the layer 146 is the same as barrier metal 46, which is silicide, as the material of layer 46 forms silicide , and the marterial of layer 146 lining the polysilicon, is expected to also form silicide (col. 2, lines 60-67 and col. 3, lines 1-18).
Re claim 4:  The barrier layer material remaining between the silicide and the polysilicon would depend upon  thickness of the barrier layer and the conditions of forming the silicide, therefore one of ordinary skill in the art would have been able to determine the conditions of the formation of the silicide by optimization (MPEP 2144.05(II)).
Allowable Subject Matter
Claims 5-7 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Claims 10-18 would be allowable if claim 9 were rewritten as stated above, as claims 10-18 as being dependent upon claim 9.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARIDAD EVERHART whose telephone number is (571)272-1892. The examiner can normally be reached M-F 6:00 AM-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARIDAD EVERHART/Primary Examiner, Art Unit 2895